Citation Nr: 0711411	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for facial paralysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1944.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional disability 
associated with facial paralysis that is the result of 
carelessness, negligence, lack of skill, or involved errors 
in judgment or similar instances of fault on the part of the 
Department of Veterans Affairs (VA).


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for facial paralysis is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised of the evidence necessary to 
substantiate his claim.

More specifically, in a letter dated in May 2002, the veteran 
was advised of the evidence necessary to substantiate his 
claim, and the respective obligations of VA and the veteran 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  While the letter referred to the older 
regulations that do not require evidence of fault on the part 
of VA, under both the old and new applicable law, the veteran 
is required to show additional current disability that 
resulted from his VA treatment, and since the evidence is 
against such a showing, remand for the issuance of a new VCAA 
notice letter with the correct regulations would serve no 
useful purpose.  Here, as shown more fully below, the 
veteran's claim is subject to denial based on a requirement 
under either the old or new law, and thus, the Board finds 
that failure to cite a copy of the new regulations cannot be 
considered prejudicial to the veteran.

Although the May 2002 VCAA notice letter also did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The Board additionally recognizes that the January 2004 
statement of the case also erroneously included the older 
regulations, however, for the same reasons expressed with 
respect to the information provided in the May 2002 VCAA 
notice letter, the Board finds that this mistake was not 
prejudicial to the veteran.  There is also no indication that 
there are any outstanding relevant treatment records or 
documents that have not already been obtained, or that are 
not adequately addressed in records or documents contained 
within the record.  In addition, neither the veteran nor his 
representative has indicated any intention to provide any 
medical opinion to contradict the opinions expressed by 
either the February 2003 VA cranial nerves examiner or the 
February 2003 VA ear disease examiner.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.





II.  Entitlement to 38 U.S.C.A. § 1151 Benefits

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in May 2002 and, accordingly, the claim will be 
adjudicated by the Board under the version of 38 U.S.C.A. § 
1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A review of the claims file shows that the veteran underwent 
a left simple mastoidectomy and type IV tympanoplasty in 
November 1967, a left radical mastoidectomy in January 1975, 
and another left radical mastoidectomy in January 1997.  The 
veteran, in essence, asserts that he sustained a mild left-
sided facial paralysis after his first operation (the veteran 
indicates that this was in approximately 1950, but the 
evidence of record reflects the initial VA surgery was in 
1967), and that his condition worsened after the next two 
operations.

The veteran has also provided statements from his spouse and 
children which assert that the veteran had experienced a 
deterioration of his facial muscles. 

February 2003 VA ear disease examination revealed that the 
examiner reviewed the claims file in connection with his 
examination of the veteran.  Examination of cranial nerve 
revealed essentially normal function bilaterally.  There was 
a very slight asymmetry on the corner of the mouth on the 
left side.  Otherwise, Dr. Telischi found that there was full 
range of all facial muscles in all divisions.  The impression 
was that there was no significant facial paresis.

February 2003 VA cranial nerves examination revealed that 
this examiner also reviewed the claims file in connection 
with his examination of the veteran.  Examination of the face 
indicated no evidence of involuntary movements, that is, 
fasciculations or ticks, and testing of the various nerve 
branches failed to reveal any weakness in the facial nerve on 
either side.  It was noted that the veteran did have a slight 
facial asymmetry with the lips pulling slightly to the right 
when speaking that improved with the removal of the veteran's 
full dentures.  The impression of Dr. Bletz was that there 
was no facial weakness by objective testing of each 
peripheral branch of the facial nerve.  He further commented 
that it would not be expected that the mastoidectomy would 
damage the facial nerve, but that occasionally, a severe 
otitis media could do so.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151 both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
additional disability associated with left-sided facial 
paralysis arising out of VA surgeries in 1967, 1975, and 
1997, the Board finds that there is insufficient medical 
evidence of current additional disability associated with 
left-sided facial paralysis related to any of these 
procedures.  In addition, the RO clearly placed the veteran 
and his representative on notice of the need for the veteran 
to produce evidence of identifiable additional disability 
that was the result of actions taken by the VA, and the 
record does not contain such evidence.  In fact, after 
reviewing the entire record in February 2003, Dr. Telischi 
concluded that there was no significant facial paresis, and 
Dr. Bletz opined that there was no facial weakness by 
objective testing of each peripheral branch of the facial 
nerve.

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and those of his spouse and children to the effect that he 
has suffered deterioration of facial muscles as a result of 
the VA surgeries he underwent in 1967, 1975, and 1997, but 
there is no evidence of any relevant current diagnosis or 
finding of additional disability associated with facial 
paralysis that is the result of these procedures or any other 
treatment administered by VA.  It is long-established that 
the veteran, his spouse, and children, as laypersons, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, it has not been demonstrated that any 
of these individuals possess the requisite knowledge, skill, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent 
evidence.  Id.  In short, their speculations as to medical 
matters are without any probative value.  

As for the contemporaneous treatment records themselves, they 
are not reflective of a diagnosis of additional disability 
associated with facial paralysis and, in fact are silent as 
to even complaints by the veteran prior to his VA 
examinations in February 2003, and the February 2003 VA 
examiners did not identify any such disability.  There is 
also no medical opinion in the record that disputes the 
opinions of the February 2003 VA examiners.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
additional disability associated with facial paralysis has 
been sustained by the veteran as a result of the treatment 
administered to the veteran by the VA.  Accordingly, the 
claim of entitlement to VA benefits pursuant to 38 U.S.C.A. 
§ 1151 is denied.


ORDER

The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for facial paralysis is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


